third party communication none date of communication not applicable cca_2015060411105757 id uilc number release date from sent thursday june am to cc bcc subject re lien priority issue i agree with your conclusion regarding the -------disbursement as a future advance an advance made by the bank post-nftl filing it would not be entitled to priority unless it primes the ftl by virtue of the 45-day rule which it does not or c whether or not the bank can shoehorn into c protection would be for them to assert and at this point i take it that you have no reason to think it might qualify as long as the bank has a b interest securing the mortgage to the extent of -------- and also a pre-nftl security_interest sec_6323 h securing the line of credit then i agree with your methodology below though i did not double check the math accordingly it does make sense to me you also need to confirm that the procedural requirements of sec_6343 have been satisfied primarily that the request was made within months of the initial date of levy finally one thing to note is that sec_6503 provides a tolling for the csed regarding the taxpayer’s liability based on this wrongful_levy claim because there is going to be a large balance due once the wrongfully levied property is returned you might want to think about having this tolling reflected in idrs imf happens automatically or not but it is worth mentioning to the ro i don’t know if this well done ------------------- --------------------------
